Citation Nr: 0106218	
Decision Date: 03/01/01    Archive Date: 03/08/01	

DOCKET NO.  99-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from October 1979 to 
August 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied the veteran entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  

In his February 2000 informal hearing presentation to the 
Board, the veteran's representative has raised the issue of 
entitlement to service connection for a psychiatric disorder 
as secondary to his service-connected skin condition.  This 
issue is referred to the RO for action deemed appropriate.  


REMAND

The veteran is service connected for eczema, rated 50 percent 
disabling, and bilateral cataracts, rated 10 percent 
disabling.  He has a combined disability evaluation of 
60 percent.  The RO has concluded that these two disorders 
meet the schedular criteria for consideration of entitlement 
to a total rating for compensation purposes based on 
individual unemployability because they have a common 
etiology.  Secondary service connection for bilateral 
cataracts was granted on the basis that the cataracts were 
caused by steroids used to treat the service connected skin 
disease. 

Other information in the claims folder reveals that the 
veteran has a high school education, that he also attended 
truck driving school, that he has occupational experience as 
a truck driver and that he was last employed in 1988.  

In the March 1999 notice of disagreement, the veteran's 
representative indicated that the veteran is currently 
receiving Social Security Administration disability benefits 
as a result of his service-connected disabilities.  A 
February 1999 notice to the veteran from the Social Security 
Administration informs him that that agency made a decision 
that he is "still disabled" and that he does not need a 
disability hearing.  In April 1999, the RO requested Social 
Security Administration records supporting any decision 
relating to an award of Social Security disability benefits 
to the veteran.  In response, Social Security Administration 
records were received in September 1999 reflecting a decision 
by that agency in December 1998 denying his then-existing 
claim.  The Board is of the above opinion that definitive 
clarification should be obtained as to whether or not the 
veteran is currently receiving Social Security Administration 
disability benefits.  

The veteran was hospitalized by the VA from April 1998 to May 
1998 for treatment of alcohol dependence and cocaine 
dependence.  

On VA dermatology examination in June 1998, the veteran was 
in some distress due to itching and burning.  Ulcerations and 
excoriations were present over the entire body.  The lesions 
were also crusted and there were systemic and nervous 
manifestations.  The veteran was noted to become very nervous 
due to burning and itching.  On a VA eye examination in 
Septemeber 1998, corrected visual acuity was 20/50 on the 
right and 20/40 on the left.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file for association with the claims 
folder.  

2.  The RO should contact the veteran and 
ask him if he currently is in receipt of 
Social Security Administration disability 
benefits.  If his response is 
affirmative, the RO should obtain from 
the Social Security Administration a copy 
of any disability determination it has 
made for the veteran since December 1998 
and copies of the medical records upon 
which any such determination was made.  

3.  Following completion of the above 
development, the veteran should be 
accorded VA skin and eye examinations to 
determine the extent of his service-
connected eczema and bilateral cataracts.  
It is imperative that his examiners 
review pertinent data in the claims file 
prior to the examinations.  They should 
state that the claims file has been 
reviewed in their examination reports.  
All clinical findings on both 
examinations should be reported in 
detail.  At the conclusion of both 
examinations, the physicians should 
express an opinion as a board of two as 
to whether the service connected eczema 
and service connected bilateral cataracts 
preclude the veteran from engaging in 
gainful employment compatible with his 
education (high school) and occupational 
experience (truck driver).  

4.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the report of the board of two physicians 
does not include the opinion requested, 
appropriate corrective action should be 
taken.  

Thereafter, the RO should readjudicate the claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be provided with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




